                Case 21-10549-JTD   Doc 508-1   Filed 06/30/21   Page 1 of 4




                                       Exhibit A

                                     Proposed Order




62358/0001-41067387v1
                  Case 21-10549-JTD             Doc 508-1         Filed 06/30/21        Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                    Chapter 11

    SC SJ HOLDINGS LLC, et al.1                               Case No. 21-10549 (JTD)

              Debtors.                                        (Jointly Administered)


    ORDER GRANTING DEBTORS’ OBJECTION TO PROOFS OF CLAIM OF ACCOR
    MANAGEMENT US INC. (F/K/A FAIRMONT HOTELS AND RESORTS (U.S.) INC.)

             Upon the Debtors’ Objection to Proofs of Claim of Accor Management US Inc. (f/k/a

Fairmont Hotels and Resorts (U.S.) Inc. (the “Objection”)2 filed by the debtors and debtors-in-

possession in the above-captioned cases (collectively, the “Debtors”), requesting an order pursuant

to sections 502(b) and 502(e)(1)(B) of the Bankruptcy Code and Bankruptcy Rule 3007

disallowing and expunging Claim Nos. 138 and 140; and the Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that venue of this

proceeding and the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and the Court having found that the relief requested in the Objection is in the best interests of the

Debtors, their estates, their creditors and other parties in interest; and the Court having found that

the Debtors’ notice of the Objection and opportunity for a hearing on the Objection was appropriate

and no other notice need be provided; and the Court having reviewed the Objection and having

heard the statements in support of the relief requested therein at a hearing before the Court (the

“Hearing”); and the Court having determined that the legal and factual bases set forth in the

Objection and on the record of the Hearing establish just cause for the relief granted herein; and




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: SC SJ Holdings LLC (5141) and FMT SJ LLC (7200). The mailing address for both Debtors is
     3223 Crow Canyon Road, Suite 300 San Ramon, CA 94583.
2
     Capitalized terms used, but not otherwise defined herein shall have the meanings ascribed to them in the Objection.


62358/0001-41067387v1
                Case 21-10549-JTD        Doc 508-1      Filed 06/30/21    Page 3 of 4




all responses to the Objections (if any) having been withdrawn or overruled; and upon all of the

proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor;

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.       The Objection is GRANTED to the extent set forth herein.

         2.       The Fairmont Proofs of Claim are disallowed to the extent set forth herein.

         3.       The Fairmont Proofs of Claim are disallowed to the extent that Fairmont is in

possession of estate property that is subject to turnover pursuant to section 542 of the Bankruptcy

Code. The Fairmont Proofs of Claim shall thus be disallowed in their entirety unless and until

Fairmont turns over all estate property in its possession, custody, or control.

         4.       The Contingent Indemnity and Reimbursement Claims are contingent claims for

reimbursement or contribution for which Fairmont and the Debtors are or may be co-liable. The

Contingent Indemnity and Reimbursement Claims are thus disallowed under section 502(e)(1)(B)

of the Bankruptcy Code.

         5.       The Fairmont Proofs of Claim do not include sufficient information to establish the

prima facie validity of the Legal Fee Claims and such claims have no basis in the Debtors’ books

and records. The Legal Fee Claims are also unenforceable against the Debtors because they do

not fall within the scope of the indemnity provision set forth in section 18.1 of the HMA. The

Legal Fee Claims are thus disallowed.

         6.       The Fairmont Proofs of Claim do not include sufficient information to establish the

prima facie validity of the Management Fees Claim and such Management Fees Claim does not

have a basis in the Debtors’ books and records in the amount asserted. Moreover, many of the




                                                   2

62358/0001-41067387v1
                Case 21-10549-JTD         Doc 508-1      Filed 06/30/21      Page 4 of 4




items comprising the Management Fees Claim for which Fairmont seeks reimbursement are not

enforceable against the Debtors under the HMA. The Management Fees Claim is thus disallowed.

         7.       Fairmont’s claim for reimbursement of the $10,162.95 payment it made on account

of Debtor FMT’s alleged 401(k) matching obligation for the April 2, 2021 payroll is disallowed

under section 502(e)(1)(A) of the Bankruptcy Code.

         8.       The Debtors, the Debtors’ claims agent, Stretto, and the Clerk of this Court are

authorized to take all actions necessary and appropriate to give effect to this Order.

         9.       This Court shall retain jurisdiction over any and all issues arising from or related to

the implementation and interpretation of this Order.




                                                    3

62358/0001-41067387v1
